In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00460-CR

JOHNNIE DEMPSEY WOOD, Appellant             §    On Appeal from 97th District Court

                                            §    of Montague County (2018-0170M-
V.                                               CR)

                                            §    November 10, 2021
THE STATE OF TEXAS
                                            §    Opinion by Chief Justice Sudderth

                                            §    (p)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgments. We reverse the trial court’s judgments and

render judgments of acquittal. See Tex. R. App. P. 43.2(c), 43.3, 51.2(d).


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth